                 Case 20-10691        Doc 128     Filed 10/21/20      Page 1 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

IN RE:                                        )
                                              )
ZACHAIR, LTD.                                 )         Case No. 20-10691-TJC
                                              )         Chapter 11
               Debtor                         )

          PD HYDE LLC’S OPPOSITION TO DEBTOR’S MOTION PURSUANT
         TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 507 AND FED. R. BANKR. P. 2002,
            4001 AND 9014; AND LOCAL BANKRUPTCY RULES 4001-4 AND
         4001-5; (I) AUTHORIZING THE DEBTOR TO OBTAIN POSTPETITION
         FINANCING, (II) GRANTING LIENS AND SUPER-PRIORITY CLAIMS,
            (III) GRANTING ADEQUATE PROTECTION TO PREPETITION
         SECURED LENDER, (IV) MODIFYING THE AUTOMATIC STAY, AND
                           (V) GRANTING RELATED RELIEF

       PD Hyde LLC (“Hyde”), a secured creditor, by and through its undersigned attorneys,

hereby opposes the Debtor’s Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507 and Fed. R.

Bankr. P. 2002, 4001 and 9014; and Local Bankruptcy Rules 4001-4 and 4001-5; (I) Authorizing

the Debtor to Obtain Postpetition Financing, (ii) Granting Liens and Super-Priority Claims,

(iii) Granting Adequate Protection to Prepetition Secured Lender, (IV) Modifying the Automatic

Stay, and (V) Granting Related Relief (the “Motion”) [Doc 107]. The Debtor fails to explain why

it requires $1,500,000.00 or to discuss alternatives to trying to sell the property over the next two

years. Hyde objects to the proposed DIP terms which are onerous and incredibly expensive. In

further support, Hyde respectfully states as follows:

       1.      Hyde objects to DIP financing priming its secured position,1 especially given

Hyde’s concern regarding the property value. Hyde filed a proof of claim (Claim #18) in the total

amount of $5,617,818.00. As set forth in the proof of claim, $1,200,000.00 is secured.



1
  No objection has been filed to Hyde’s claim which is therefore prima facia evidence of an
allowed secured claim.
                  Case 20-10691       Doc 128      Filed 10/21/20     Page 2 of 8




       2.       The proposed DIP is extremely expensive, in the range of 16% to 32% depending

on its term. The shorter the term, the more expensive the facility will be. The DIP Lender charges

contract interest rate under the DIP loan of 12% per annum, plus the following fees: a 2.75%

Commitment Fee, a 1.75% Underwriting Fee, a 1.75% monitoring fee, and a 3.75% undrawn line

fee. If the Loan is outstanding for 24 months per the Debtor’s exhibit, the APR would be 16%

based on the Maximum Drawn Amount. If the loan is outstanding for 12 months, the APR would

be an egregious 32%. These APRs are worse than the discount rate utilized by the Debtor’s

appraiser in determining the required equity return. The DIP lender is asking for equity returns

while demanding to be in the most secure position. Finally, the Lender also adds a fee if the Loan

is not outstanding for at least 6 months, a 4.75% Make-whole Fee.

       3.       Hyde believes the Debtor’s assertion that the estate has adequate value to support

additional debt is faulty. The Debtor commissioned an appraisal of its real property which suggests

a value of approximately $20-22 million. However, there are multiple problems with the Debtor’s

appraisal including:

            •   The appraiser’s DCF valuation assumes the entitlement process is complete
                (which it is not). It is estimated that entitlements will take 18 to 24 months
                or more. Thus, the appraisal fails to consider both the higher risk and the
                longer time frame to entitle the project. The Debtor’s appraiser used a 15%
                to 17% discount rate, referencing a PWC survey reflecting a range of
                discount rates of 10% to 25% with a 16% median. The appraisal states:
                “The rates presented below are based on unleveraged, all-cash transactions,
                including developer’s profit and assume that entitlements are in
                place” (p.33) (emphasis added). Unentitled land like the Debtor’s should
                have a higher discount rate for the 18 to 24-month entitlement process.

            •   The appraiser’s sales cost valuation uses sales comps that are entitled
                (which the Debtor’s property is not). He brackets between sales comp 3
                ($61K per acre) at the high end and sales comp 2 ($33,000 per acre) at the
                low end. Comp 3 is a better location, similar size, entitled site, and has
                more units. Comp 2 is a better location, larger size, entitled site and has
                more units. A two year entitlement process should be discounted by at least
                20 to 25% per year to reward the equity investor for the risk.
      Case 20-10691        Doc 128      Filed 10/21/20      Page 3 of 8




•   The appraiser does not factor in the cost to mitigate the excess fill in his
    valuation. (Such cost could be in the multi-millions of dollars.) In the sales
    comparison approach, the Appraiser states on page 37 that “All of the
    comparables are considered to have superior conditions in comparison to
    the subject property due to the excess fill located on the subject
    property.” The Debtor’s property has an excess and an imbalance of
    earthwork which deviated from the Surcharge Plan, plus organic
    compounds and construction debris may also be present in the fill dirt. As
    of August 2018, over 4.1 million cubic yards of unsuitable fill impacted the
    development costs as well as the development viability of some of the
    acreage. Neither the DCF analysis nor the Sales Comp approach reflect the
    time, cost and potentially lower build out (number of developable lots) that
    is currently able to be economically developed on the project given the fill
    issue.

•   The appraiser’s DCF valuation needs to be adjusted. If a 25% discount rate
    is utilized for an 18-month entitlement period (continue with 16% rate for
    7-year development period) plus a $3 to $5 million credit for fewer units
    and for land fill remediation, then the DCF value would be approximately
    $8 million to $10 million. (37.5% discount to $20.7 million value less $3
    to $5 million).

•   The appraiser’s sales comp valuation needs to be adjusted. In the sales
    comparison approach, as mentioned previously, the appraiser brackets
    between sales comp 3 ($61K per acre) at the high end and sales comp 2
    ($33,000 per acre) at the low end. Comp 3 is a better location, relatively
    recent sale, similar size, entitled site, and has more units. Comp 2 is a better
    location, larger size, entitled site and has more units. Comp 2’s only
    negative would be the market was not as strong when it sold in 2011 versus
    today. However, one would have to assume that over 9 years, the property
    appreciated enough to compensate for the 40% to 50% adjustment required
    to account for the Debtor’s site not being entitled. (Two year entitlement
    process discounted at 20 to 25% per year). If one assumes that the Comp 2
    sale date and entitled status cancel each other and one assumes Comp 3 has
    a 40% reduction due to entitlement status and 10% reduction for better
    location and more units, then the range for the appraiser’s sale comps,
    adjusting for entitlement status and sale date, should be $30,000 per acre
    (Comp 3) and $33,000 per acre (Comp 2). Accordingly, the sales comp
    value would be approx. $13.3 million less $3 to $5 million for potential
    lower density and fill mitigation costs resulting in an approx. $8 to $10
    million value.

•   Sandy Spring Bank commissioned an appraisal this summer that resulted in
    a much lower value than the Debtor. That appraiser utilized a per lot sales
    comp method and came up with a range of $7,700 to $13,380 per unit. He
                 Case 20-10691        Doc 128      Filed 10/21/20     Page 4 of 8




               assumed that Phase 1, parcel 90 which is 58 acres, would be first developed
               with the other three parcels trailing. As such, he valued Phase 1 at the high
               end ($12,000 per unit) and discounted the other three ($8,000 per unit) due
               to the longer time frame. Converting this into a value per acre, Phase 1 is
               $44,000 per acre and Phase II is $29,300 per acre. The weighted average is
               $32,600 per acre which is in line with the adjustment to the Debtor’s sales
               comps and yields a $13.25 mm value less $3 to $5 million for potential
               lower density and fill mitigation costs and we are back in the $8 to $10
               mm range.

       4.      With the 24-month DIP loan, the Debtor’s sole equity security holder

(Dr. Asterbadi) is taking no risk and is using the creditors to finance the project while he engages

with a prospective purchaser to entitle the property. If the Property is really worth what the Debtor

asserts, the Debtor should be able to obtain a loan from a land lender and pay all creditors in full

rather than compel them to wait two more years for repayment.2 The only beneficiary of incurring

a long-term DIP loan and stretching out the sale period is Dr. Asterbadi.

       5.      The Debtor has engaged a real estate broker to market the property. The status of

this process is important to know to validate the “as-is” value and the “24-month

contingent/entitlement” value. If the Debtor is planning to sell the property “as-is”, the Debtor

does not need a 24-month DIP loan. The Debtor should only need a short-term financing to pay

necessary expenses to consummate a non-contingent sale or refinancing (and pay off the creditors).

If a longer-term plan of reorganization is going to be proposed, then creditors should be

compensated. Per Debtor’s appraiser, compensation should at least be in the 16% to 25% range

for assuming such 24-month risk.

       6.      Additionally, other third-parties should be contacted to consider providing a

6-month short-term bridge loan as part of a plan of reorganization or Section 363 sale.




2
  According to the DIP motion, the Debtor will be in default if it does not file a plan and disclosure
statement by November, 2021.
                  Case 20-10691         Doc 128    Filed 10/21/20    Page 5 of 8




        7.      While not explicitly disclosed in the Motion or in the DIP budget, upon information

and belief, approximately $500,000.00 of the proposed DIP funds are to be used to pay the

Debtor’s professional fees in this case.      The Debtor should disclose the proposed uses of the

requested proceeds in greater detail so that creditors can evaluate the actual need for a DIP loan

and if so, the appropriate amount.

                                              Conclusion

        For the foregoing reasons, this Court should deny the DIP Motion and grant such other and

further relief as is just and proper.

                                               Respectfully submitted,

                                               SHULMAN, ROGERS, GANDAL,
                                               PORDY & ECKER, P.A.

                                        By:     /s/ Michael J. Lichtenstein
                                               Michael J. Lichtenstein (Bar No. 05604)
                                               12505 Park Potomac Avenue, Sixth Floor
                                               Potomac, Maryland 20854
                                               TEL: (301) 230-5231
                                               FAX: (301) 230-2891
                                               Email: mjl@shulmanrogers.com

                                               Counsel for PD Hyde Field LLC
                 Case 20-10691       Doc 128        Filed 10/21/20    Page 6 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October, 2020, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of PD Hyde LLC Opposition to Debtor’s Pursuant
to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507 and Fed. R. Bankr. P. 2002, 4001 and 9014; and
Local Bankruptcy Rules 4001-4 and 4001-5; (I) Authorizing the Debtor to Obtain
Postpetition Financing, (ii) Granting Liens and Super-Priority Claims, (iii) Granting
Adequate Protection to Prepetition Secured Lender, (IV) Modifying the Automatic Stay, and
(V) Granting Related Relief and proposed Order will be served electronically by the Court’s
CM/ECF system on the following:

           Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
           Nancy D. Greene ndg@ndglaw.com
           Bruce W. Henry bwh@henrylaw.com,
           kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
           Patrick J. Kearney pkearney@sgrwlaw.com, jnam@sgrwlaw.com
           Nicole C. Kenworthy bdept@mrrlaw.net
           Michael J. Klima bankruptcy@peroutkalaw.com
           Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
           M. Evan Meyers bdept@mrrlaw.net
           L. Jeanette Rice Jeanette.Rice@usdoj.gov,
           USTPRegion04.GB.ECF@USDOJ.GOV
           Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-
           us.com,pascal.naples@wbd-us.com,morgan.patterson@wbd-
           us.com,matthew.ward@wbd-us.com
           US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
           Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com

      The following parties received copies via first class mail, postage prepaid, this 21st day of
October, 2020:

           Fraser Forbes Company, LLC                    William C. Harvey
           Attn: Richard O. Samit                        Williams C. Harvey & Associates, Inc.
           7811 Montrose Road, Suite 500                 1146 Walker Road, Suite H
           Potomac, MD 20854                             Great Falls, VA 22066

           David W. Gaffey                               Robert L. Patrick
           Whiteford Taylor & Preston, L.L.P.            Streamline Advisors, LLC
           3190 Fairview Park Drive                      2416 Watervale Road, Suite 763
           Suite 800                                     Fallston, MD 21047
           Falls Church, VA 22042


                                                /s/ Michael J. Lichtenstein
                                                Michael J. Lichtenstein
                 Case 20-10691      Doc 128     Filed 10/21/20     Page 7 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

IN RE:                                      )
                                            )
ZACHAIR, LTD.                               )       Case No. 20-10691-TJC
                                            )       Chapter 11
              Debtor                        )

           ORDER DENYING DEBTOR’S MOTION PURSUANT TO 11 U.S.C.
          §§ 105, 361, 362, 363, 364, 507 AND FED. R. BANKR. P. 2002, 4001 AND
             9014; AND LOCAL BANKRUPTCY RULES 4001-4 AND 4001-5;
            (I) AUTHORIZING THE DEBTOR TO OBTAIN POSTPETITION
         FINANCING, (II) GRANTING LIENS AND SUPER-PRIORITY CLAIMS,
            (III) GRANTING ADEQUATE PROTECTION TO PREPETITION
         SECURED LENDER, (IV) MODIFYING THE AUTOMATIC STAY, AND
                             (V) GRANTING RELATED RELIEF

       UPON CONSIDERATION of Debtor’s Motion Pursuant to 11 U.S.C. §§ 105, 361, 362,

363, 364, 507 and fed. R. Bankr. P. 2002, 401 and 9014; and Local Bankruptcy Rules 4001-4 and

4001-5; (I) Authorizing the Debtor to Obtain Postpetition Financing, (ii) Granting Liens and

Super-Priority Claims, (III) Granting Adequate Protection to Prepetition Secured Lender,

(IV) Modifying the Automatic Stay, and (V) Granting Related Relief (the “DIP Motion”)

[ECF 107] filed by Debtor Zachair, Ltd (“Debtor”), the Opposition filed by PD Hyde Field, LLC,

and any other responses thereto, and for good cause shown, it is hereby

       ORDERED, that the Motion be, and the same is hereby, DENIED.
                Case 20-10691         Doc 128   Filed 10/21/20   Page 8 of 8




Copies to:
Michael J. Lichtenstein, Esquire
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, Sixth Floor
Potomac, MD 20854
Counsel for PD Hyde Field, LLC

Bradford F. Englander, Esquire
David W. Gaffey, Esquire
Whiteford Taylor & Preston, LLP
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22402
Counsel for Debtor

                                       END OF ORDER
